Citation Nr: 9909963	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  97-27 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

The propriety of the evaluation assigned for service-
connected bilateral hearing loss disability, currently 
assigned a noncompensable rating.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1961 to April 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in July 1997, in which the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) granted the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
disability, assigning a noncompensable rating thereto, 
effective August 21, 1996, the date his claim was received.  
The veteran disagreed with the assigned rating, and 
subsequently perfected an appeal of that decision.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  All audio examinations of record show either Level I or 
Level II auditory acuity in the right ear, and Level I or 
Level II auditory acuity in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss disability are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 
6100 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has poor directional hearing, 
has trouble differentiating voices in crowds, has significant 
difficulty with high frequency voices, and that his hearing 
loss hinders his ability to perform his job.  Based on these 
contentions he asserts that his bilateral hearing loss 
disability should be assigned a compensable evaluation.  His 
contentions regarding the increase in severity of his 
bilateral hearing loss disability constitute a plausible or 
well-grounded claim.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board further finds that the VA has met its 
statutory obligation to assist him in the development of his 
claim. 38 U.S.C.A. § 5107(a) (West 1991).

According to a recent decision of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"Court"), because this appeal ensues from the veteran's 
disagreement with the rating assigned in connection with his 
original claim, the potential for the assignment of separate, 
or "staged," ratings for separate periods of time, based on 
the facts found, must be considered.  Fenderson v. West, 12 
Vet. App. 119 (1999)  In this case, the RO has not assigned 
separate staged ratings for his bilateral hearing loss 
disability.  

However, he was not prejudiced by the RO's referring to his 
claim as an "increased rating" although the appeal has been 
developed from his original claim.  In this regard, in both 
the original rating decision in July 1997 and the subsequent 
statements of the case, the RO addressed all of the evidence 
of record.  Thus, he was not harmed by the absence of a 
"staged" rating.  See Fenderson v. West, 12 Vet. App. 119.  

Hearing loss claims are evaluated by a mechanical application 
of the rating schedule to the numeric designations assigned 
after audiometric evaluation.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Evaluations for bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity.  The hearing loss is 
measured by the results of controlled discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1000, 2000, 
3000, and 4000 hertz.  38 C.F.R. § 4.85, Part 4, Codes 6100 to 
6110 (1998).  To evaluate the degree of disability from 
service-connected bilateral hearing loss, the rating schedule 
provides eleven auditory acuity levels designated from level I 
for essentially normal acuity through level XI for profound 
deafness.  Id.  

The record contains the results of two VA audio 
examinations, and the report of a private audio test 
performed in January or February 1996.  The VA examination 
results for the May 1997 examination show pure tone 
thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
30
45
45
LEFT
25
40
50
40

The average pure tone decibel loss for the four frequencies 
from 1000 through 4000 hertz was 32.5 decibels in the right 
ear and 40 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in the 
right ear, and 88 percent in the left ear.  

On an authorized VA audio evaluation in March 1998, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
20
40
50
LEFT
20
35
40
50

The average pure tone decibel loss for the four frequencies 
from 1000 through 4000 hertz was 31.25 decibels in the right 
ear and 36.25 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 90 percent in the 
right ear, and 88 percent in the left ear.  

Although these findings represent an increase in the severity 
of speech discrimination from May 1997 to March 1998, the 
application of the findings obtained on these examinations to 
the designated auditory acuity levels in the rating schedule 
results in the numeric designation of II in the right ear and 
II in the left ear per the March 1998 results.  With the 
application of the appropriate diagnostic code, a 
noncompensable evaluation is warranted.  38 C.F.R. Part 4, 
Code 6100 (1998).  However, the findings do show a 
deterioration in his hearing, and if his hearing continues to 
deteriorate, he is free to reopen his claim.

The Board considered the veteran's testimony at his personal 
hearing before the RO in November 1997 regarding his hearing 
loss, but found that without evidence of a hearing impairment 
greater than reported in the audio examinations, a higher 
rating was not warranted.  As to the veteran's assertion that 
his 1996 private audio examination report differs from the May 
1997 VA examination report at the higher frequencies, 
particularly 2000 Hertz, a VA audiologist reviewed both 
examination reports.  After this review, the examiner asserted 
that the threshold data between the two reports were within 5-
10 decibels and that even using the private examination data, 
a compensable rating would not be warranted under the 
regulations.  Accordingly, there is no basis for concluding 
that a higher evaluation was warranted in 1996.

We are bound by the application of the facts of the case to 
the law, and the criteria pertaining to hearing loss are 
explicitly circumscribed by regulation.  The applicable law 
and regulations do not provide for a compensable evaluation 
under the rating schedule for hearing loss as demonstrated by 
the veteran.  Accordingly, a question as to which of two 
evaluations to apply has not been presented, and the 
disability picture does not more nearly approximate the 
criteria required for a compensable rating.  38 C.F.R. § 4.7 
(1998).  In reaching this determination, the Board has 
considered whether staged ratings should be assigned.  We 
conclude that the conditions addressed have not significantly 
changed and uniform ratings are appropriate in this case.  
Fenderson v. Brown, 12 Vet. App. 119 (1999)


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss disability is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

